Citation Nr: 1333528	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-34 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease and degenerative disc disease (lumbar spine disability).

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease and degenerative disc disease with radiculopathy (cervical spine disability).

3.  Entitlement to service connection for a left knee disability, to include left knee strain (left knee disability).

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

In May 2013, the Veteran presented testimony before the undersigned Acting Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is evidence the Veteran complained of inservice severe pain to the left side of the back, which the examiner diagnosed as "classical torticollis," in May 1987.

2.  There is evidence of inservice knee pain during physical training testing in April 1988.  

3.  There is evidence the Veteran had inservice back pain after diving into a swimming pool in May 1988.  

4.  There is evidence of current disabilities of the lumbar spine, to include degenerative joint disease and degenerative disc disease; the cervical spine, to include degenerative joint disease and degenerative disc disease with radiculopathy; and the left knee, to include left knee strain.

5.  The preponderance of the evidence is against a finding that the current lumbar spine disability had its onset in service or that degenerative joint disease was manifested to a compensable degree within one year following service discharge.

6.  The preponderance of the evidence is against a finding that the current cervical spine disability had its onset in service or that degenerative joint disease was manifested to a compensable degree within one year following service discharge.

7.  The preponderance of the evidence is against a finding that the current left knee disability had its onset in service.


CONCLUSIONS OF LAW

1.  The lumbar spine disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The cervical spine disability was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Here, the Veteran was provided with VCAA notice in a July 2010 letter, which provided the above information.  Therefore, the duty was satisfied.

B.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1.  Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein, but not the one claim that is being remanded (this will be discussed further below).  The Veteran's service treatment records have been obtained and appear to be complete.  VA also obtained private medical records identified by the Veteran, VA treatment records and the records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency.  As to private medical records, in May 2012, VA wrote letters to four private facilities based upon completed VA Forms 21-4142, Authorization and Consent to Release Information to VA, the Veteran had completed for each facility.  One of the facilities responded following the first request informing VA that it did not have the records.  VA then properly sent a second request to the remaining three facilities.  VA informed the Veteran in a July 2012 letter that it did not receive records from these three facilities and reiterated such facts in the February 2013 supplemental statement of the case.  Thus, the Veteran was properly informed of the records VA was unable to obtain.  See 38 C.F.R. § 3.159(e).  

The one private facility that responded that it did not have the records informed VA of the two facilities where VA could find the records.  The Board is remanding the claim for service connection for a psychiatric disorder to obtain these private medical records, as they pertain to the Veteran's psychiatric disorder claim.  In the VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran completed pertaining to this facility, she wrote that she had received treatment from this facility for psychiatric symptoms only.  See section 7C.  Thus, the outstanding records are not relevant to the issues being decided herein.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed.Cir.2010) (Relevant records for the purpose of § 5103A are those records that relate to the injury or disability for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.).

At the May 2013 hearing, the Veteran testified that she had had x-rays for her low back approximately one week prior to the hearing and that she was scheduled for an MRI for the left knee through VA the day after the hearing.  In August 2013, the Veteran submitted a facsimile of these records, which are in Virtual VA.  She did not include a waiver of initial consideration of that evidence by the agency of original jurisdiction (AOJ).  However, the Board finds that it does not need to remand these claims for initial consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2013).  Specifically, these records confirm facts that are already part of the record, which is evidence of current disabilities.  The issue before the Board is whether these disabilities have a relationship to in-service incidents.  Therefore, these records are not pertinent in determining whether there is a nexus between the current disabilities and service.  

2.  Duty to Provide Examination/Opinion

The Secretary must secure a VA medical examination or opinion when there is (1) evidence of a current disability or recurrent symptoms; (2) evidence that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, VA provided the Veteran with an examination in connection with the three issues being decided herein in September 2010.  The Board finds that the examination is adequate for rating purposes, as the examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.

3.  Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues involved, including the requirements for establishing service connection.  See transcript on page 2.  The undersigned also suggested the submission of medical opinions relating the current disabilities to service.  Id. on pages 13-14.  The undersigned emphasized that the medical opinion should include an explanation for the conclusion reached.  Id.  Also, the Board left the file open for 60 days to allow the Veteran to submit additional evidence in connection with her claims.  No evidence was received.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time.

II.  Service Connection

A.  Law

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic diseases, such as arthritis (degenerative joint disease), service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

B.  Contentions

The Veteran described her contentions as to the origins of her current disabilities at a hearing before the Board in May 2013.  She stated that she hurt her knee when she was in the middle of a physical training run and tripped and landed on the left knee.  She testified she went to sick call after having pain later that day.  She described scraping her knee badly and having it cleaned up.  The Veteran stated the doctor told her that she had pulled the ligaments around it.  She noted that she had pain at discharge, but did not mention it.  She added that as a result of her getting older, she had increased pain and could not walk up a flight of stairs nor could she drive a stick shift.  

As to her low back, the Veteran described that the injury occurred during a water safety training, when she dove into the pool and felt her body twist.  She stated she remembered heat rising up from her body, having to be assisted from the pool and going to sick call.  She stated she was told that she did damage to the nerve in her "neck."  The Veteran described having constant numbness in her left arm and dropping cups.  As to her neck, the Veteran stated that the pool incident involved her neck as well.  

No other theories of entitlement are reasonably suggested by the Veteran's written submissions of the evidence of record.  See Robinson v. Peake, 21 Vet. App. 545, 552-53 (2008) (Board is required to address all theories of entitlement reasonably raised by the record or the claimant), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).

C.  Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for the lumbar spine disability, the cervical spine disability, and the left knee disability.  The Board will address each of the disabilities separately.

1.  Lumbar Spine Disability

a.  Present disability

There is competent evidence that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine.  Thus, the criterion of a current disability has been met. 

b.  Inservice injury/disease/event

The service treatment records show that the Veteran complained of back pain after diving into a swimming pool in May 1988.  She was tender between L1 and L4, bilaterally, had full range of motion with pain, had negative straight leg raising, and had intact motor strength and reflexes.  The examiner diagnosed lumbar strain.

The remainder of the service treatment records does not show complaints of or treatment for low back pain.

One year after the swimming pool incident, in a June 1989 Report of Medical Examination, the clinical evaluation of the spine and other musculoskeletal system was normal.  See item # 38.  In the June 1989 Report of Medical History completed by the Veteran at that time, she specifically denied ever having or having then, "Recurrent back pain."  See item # 11.  When asked to state her present health, the Veteran wrote, "Presently I feel physically healthy."  Id. at item # 8.  Additionally, she denied consulting or being treated by medical professionals within the past five years for other than minor illnesses.  See item # 21.  

c.  Nexus

The Veteran's claim is being denied based upon the lack of evidence of a nexus between the post service lumbar spine disability and service.  Although there is competent evidence of a low back strain in May 1988, there is evidence that the Veteran did not develop chronic back pain following the injury, as evidenced by her denial of recurrent back pain in June 1989 and her denial of treatment for medical issues other than "minor illnesses."  This tends to make it less likely that the current disability is related to the 1988 injury.

Additionally, there is no competent evidence that degenerative joint disease/arthritis was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists or that she had arthritis during the one-year period following service discharge.  

The SSA records tend to show that the current lumbar spine disability is related to a post-service injury.  For example, when addressing her back pain in 2007 and 2008, the Veteran attributed the low back pain to an injury that occurred in approximately 1991.  Specifically, in a May 2007 private medical record, the examiner noted that the Veteran had back pain following five racks falling on her body 20 years ago.  See emergency record from Mercy Hospital.  A January 2008 VA treatment record shows the Veteran reported that in 1992, she sustained a back and neck injury after computer discs fell on her while working for the electric company.  A separate January 2008 VA treatment record shows that the Veteran reported she was at work in 1991 and computer tapes fell on her and she injured her neck and back and the base of the head and blacked out.  A January 2008 SSA record shows the examiner wrote, "She received a pinched nerve in her lower back after something fell on her."  

The Board accords these reports of medical history from the Veteran high probative value for multiple reasons.  First, they were made in connection with medical treatment, which statements tend to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see FED. R. EVID. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Second, they were made prior to her claim for service connection and thus before she had a financial incentive to attribute her injury to service.  Third, they are consistent with the service treatment records, which showed that she denied recurrent back pain in 1989.  In other words, her attributing back pain to a post service event is consistent with the fact that she denied recurrent back pain at service discharge.  Lastly, the Veteran reported this back injury to the VA examiner at the September 2010 examination.  Although she used a different date (1994), what she told the examiner (sustaining a low back injury at an electric company after service discharge) is consistent with the above-described medical records.

VA provided the Veteran with a VA examination in September 2010.  The examiner reviewed the claims file, examined the Veteran, and diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  The examiner concluded that it was more likely than not that the current low back disability was not related to the injury she sustained during service.  He explained that she had one injury in service and that she denied recurrent back pain at service discharge, which was evidence against a finding that the current low back disability was related to the inservice injury.  The Board accords this medical opinion high probative value, as the examiner reviewed the claims file, examined the Veteran, and provided a rationale for his opinion, which was based upon evidence in the claims file and medical principles.  There is no substantial evidence to refute this medical opinion.

On this note, it is not clear whether the Veteran is alleging that she has had chronic low back pain since the injury in service.  However, to the extent that her statements and/or testimony could be construed as making such an allegation, the Board finds that although she is competent to make the allegation, it would not be credible for three reasons.  First, she specifically denied ever having or having then recurrent back pain in June 1989, and clinical evaluation of her spine was normal.  Second, the 2008 medical records establish a post-service injury to her low back and that she attributed back pain to the post-service injury.  Third, the Veteran has provided inconsistent statements, which damages her reliability as a historian.  The 2008 records document a post-service injury to her low back in approximately 1991 or 1992.  She reported such injury to both VA and private medical professionals.  However, when the undersigned asked the Veteran about the post service injury at the May 2013 hearing, she stated she did not remember that an injury occurred.  See transcript on page 12.  The undersigned had used the 1994 date based upon the September 2010 VA examination report.  The Veteran stated she was not working at that time but noted that she had stopped working in April 1993.  When the undersigned asked, "And do you recall any injuries involved in that employment that ended in 1993?," the Veteran responded, "No."  The Board finds that her denial of the post service injury to be inconsistent with the statements she made previously in 2007 or 2008.  Thus, if the Veteran is alleging continuing symptoms of back pain since the inservice injury, her statements are accorded no weight, as the Board finds her statements lack credibility because the weight of the evidence demonstrates that her symptoms date back to her post-service injury at the earliest.

The Board is aware that the 2007 private medical record showed a report that the injury occurred "20" years ago, which would place the injury in 1987, which was during the Veteran's service.  However, it is clear that the timeframe given is merely approximate because the description of the incident (items falling on her) is consistent with the other reports of the post service injury.  This description is entirely different than the description of the inservice injury.  Additionally, the examiner noted that she was "housebound" for one week, which is inconsistent with the service treatment records regarding the inservice low back injury.

The Veteran submitted a statement from her daughter, C.T.P., who stated she has watched her mother physically and mentally deteriorate over the years.  This does not provide a basis to grant service connection for a lumbar spine disability, as her statement is too general to provide evidence of a nexus to service and is consistent with the post-service injury being the cause of the current disability.  

For all the above reasons, the Board concludes that the claim of entitlement to service connection for the lumbar spine disability is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, such doctrine is not applicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.

2.  Cervical Spine Disability

a.  Present disability

There is competent evidence that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the cervical spine with radiculopathy.  Thus, the criterion of a current disability has been met. 

b.  Inservice injury/disease/event

The service treatment records show that the Veteran had severe pain in her neck in May 1987.  The examiner noted there was "no true injury" and found the Veteran had "classical torticollis."  "Torticollis" is defined as, "A contraction, often spasmodic, of the muscles of the neck, chiefly those supplied by the spinal accessory nerve."  STEDMAN'S MEDICAL DICTIONARY 1825 (26th ed., 1995). 

The remainder of the service treatment records does not show complaints of or treatment for cervical spine or neck pain.

Two years after the May 1987 report, in the June 1989 Report of Medical Examination, clinical evaluations of the "head, face, neck and scalp" and of the spine and other musculoskeletal system were normal.  See items # 18, 38.  In the June 1989 Report of Medical History completed by the Veteran at that time, she specifically denied ever having or having then, swollen or painful joints, bone, joint or other deformity, and recurrent back pain.  See item # 11.  When asked to state her present health, the Veteran wrote, "Presently I feel physically healthy."  Id. at item # 8.  Additionally, she denied consulting or being treated by medical professionals within the past five years for other than minor illnesses.  See item # 21.  

c.  Nexus

The Veteran's claim is being denied based upon the lack of evidence of a nexus between the post service cervical spine disability and service.  Although there is competent evidence of severe neck pain in May 1987, there is evidence that the Veteran did not have chronic neck pain following the injury, as evidenced by her denial of pain involving joints and the back in June 1989 and her denial of treatment for medical issues other than "minor illnesses."  This tends to make it less likely that the current disability is related to the 1987 complaint of pain.

There is no competent evidence that degenerative joint disease/arthritis was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists or that she had arthritis during the one-year period following service discharge.

The SSA records tend to show that the current cervical spine disability is related to a post-service injury.  When addressing her neck pain in 2008, the Veteran attributed the neck pain to the same injury that injured her low back.  For example, a January 2008 VA treatment record shows the Veteran reported that in 1992, she sustained a back and neck injury after computer discs fell on her while working for the electric company.  A separate January 2008 VA treatment record shows that the Veteran reported she was at work in 1991 and computer tapes fell on her and she injured her neck and back and the base of the head and she blacked out.  However, when reporting the injury at the September 2010 VA examination, she described the injury as occurring to her low back only, but then stated that she had to stop a subsequent job because of the difficulty with turning her neck and low back.

These records establish that the Veteran sustained an injury to her neck following service discharge.  The Board accords these reports of medical history from the Veteran high probative value for four reasons.  First, they were made in connection with medical treatment, which statements tend to be credible.  See Rucker, 10 Vet. App. at 73; see FED. R. EVID. 803(4).  Second, they are consistent with the contemporaneous records that characterize the pool injury as involving a lower back injury.  Third, they were made prior to her claim for service connection, and thus before she had a financial incentive to attribute her injury to service.  Fourth, they are consistent with the service treatment records, which showed that she denied joint and back pain in 1989.  In other words, her attributing neck pain to a post service event is consistent with the fact that she denied joint and back pain at service discharge.  

VA provided the Veteran with a VA examination in September 2010.  The examiner reviewed the claims file, examined the Veteran, and diagnosed degenerative joint disease and degenerative disc disease of the cervical spine with cervical spine radiculopathy.  The examiner concluded that the May 1987 injury she sustained in service, wherein the examiner diagnosed torticollis "did not persist while she was on active duty," which he based on the fact that the Veteran did not report any continuing problems at service discharge.  He also stated that he knew of no medical evidence that suggested that an isolated of episode of torticollis predisposes an individual to the development of degenerative joint disease and degenerative disc disease of the cervical spine.  He also added that the cervical radiculopathy was more likely due to the degenerative joint disease and degenerative disc disease of the cervical spine.  The Board accords this medical opinion high probative value, as the examiner reviewed the claims file, examined the Veteran, and provided a rationale for his opinion, which was based upon evidence in the claims file and medical principles.  There is no substantial evidence to refute this medical opinion.

On this note, it is not clear whether the Veteran is alleging that she has had chronic neck pain since the injury in service.  However, to the extent that her statements and/or testimony could be construed as making such an allegation, the Board finds that while she is competent to make the allegation, it is not credible for the same three reasons described above as to the low back disability (denied complaints at service discharge, reported a post-service neck injury, and provided inconsistent statements).   

The Veteran submitted a statement from her daughter, C.T.P., who stated she has watched her mother physically and mentally deteriorate over the years.  As above, this does not provide a basis to grant service connection for a cervical spine disability, as her statement is too general to provide evidence of a nexus to service and is consistent with the post-service injury being the cause of the current disability.  

For all the above reasons, the Board concludes that the claim of entitlement to service connection for the cervical spine disability is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, such doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Left Knee Disability

a.  Present disability

There is competent evidence that the Veteran has been diagnosed with left knee strain.  The May 2013 MRI of the left knee shows irregularities of the lateral femoral cartilage and of the tibial cartilage.  The final impression was, "Abnormality in the patellofemoral compartment as described above" and "otherwise minimal abnormalities."  Thus, the criterion of a current disability has been met. 

b.  Inservice injury/disease/event

The service treatment records show that on April 4, 1988, the Veteran sustained an injury to her left knee during physical training, when she tripped while running.  She was seen the following day.  The examiner noted that her knee was still swollen and that she needed a profile for it.  Two days after the injury, the examiner noted that there was no effusion or edema.  At that time, the Veteran had full range of motion in both directions, but with pain in both directions.  The knee was stable with negative drawer and valgus/varus test.  On April 11, 1988, the examiner noted that the Veteran ambulated with a cane and that it was 50 percent improved.

The remainder of the service treatment records does not show complaints of or treatment for left knee pain.

More than one year later, in the June 1989 Report of Medical Examination, clinical evaluations of the lower extremities was normal.  See item # 37.  In the June 1989 Report of Medical History completed by the Veteran at that time, she specifically denied ever having or having then "'trick' or locked knee."  See item # 11.  When asked to state her present health, the Veteran wrote, "Presently I feel physically healthy."  Id. at item # 8.  Additionally, she denied consulting or being treated by medical professional within the past five years for other than minor illnesses.  See item # 21.  

c.  Nexus

The Veteran's claim is being denied based upon the lack of evidence of a nexus between the post service left knee disability and service.  While there is competent evidence of a knee injury in April 1988, there is evidence that the Veteran did not have chronic knee pain following the injury, as evidenced by her denial of knee problems in June 1989 and her denial of treatment for medical issues other than "minor illnesses."  This tends to make it less likely that the current disability is related to the 1988 knee injury and subsequent complaints of knee pain.

The Veteran's allegations regarding her knee pain are not clear as to whether she is alleging that she has had chronic left knee pain since the injury in service.  She implied at the Board hearing that she was having knee pain at service discharge, however, she did not report it in the Report of Medical History.  The Board finds such statement to lack credibility, as she specifically denied trick or locked knee at service discharge.  The Veteran had the thought process to report medical histories with other symptoms (i.e., eye trouble and high or low blood pressure), see item # 11, and thus it was not as though she denied past medical histories for all symptoms and disabilities listed under item # 11.  In other words, this means she put thought into her answers when checking yes, no, and "don't know."  She also described her current state of health as being "physically healthy."  The Board accords more probative value to a statement the Veteran made contemporaneously with service than her current allegation in connection with a claim for monetary benefits.  Furthermore, the inconsistent statements made in support of the claims above demonstrate that she is not a reliable historian as to her physical condition at the time of discharge.

Additionally, when seeking benefits with SSA, she did not include a left knee disability or complaints of left knee pain.  When asked about her pain in connection with her SSA application, the Veteran reported that it involved her low back.  See January 2007 Supplemental Function Questionnaire (Veteran describes pain in her back only); January 2008 examination (Veteran described physical disability as having a pinched nerve in her back).  The Board finds that had the Veteran been experiencing chronic left knee pain at the time of her SSA application, she would have reported it, as both disabilities involve her musculoskeletal system.  She also described having difficulty walking and attributed such difficulty to back pain.  See January 2008 SSA examination.  If she was having difficulty because of knee pain, she would have reported that as well.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (Lance, J., concurring) (Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  Thus, her application to SSA refutes her allegation of chronic left knee pain since service.  Thus, the Veteran's statements or testimony as to continuing symptoms of knee pain since the inservice injury are accorded no weight, as the Board finds her statements lack credibility.  

VA provided the Veteran with a VA examination in September 2010.  The examiner reviewed the claims file, examined the Veteran, and diagnosed left knee strain.  The examiner noted the inservice injury to the knee and that at separation, the knee was clinically normal and that a May 2010 x-ray of the left knee was normal.  He concluded that it was more likely than not that the left knee disability was not related to the incident in service, noting the fact that the Veteran did not identify any continuing problem at service discharge.  The Board accords this medical opinion high probative value, as the examiner reviewed the claims file, examined the Veteran, and provided a rationale for his opinion, which was based upon evidence in the claims file and medical principles.  There is no substantial evidence to refute this medical opinion.

The Veteran submitted a statement from her daughter, C.T.P., who stated she has watched her mother physically and mentally deteriorate over the years.  This does not provide a basis to grant service connection for a lumbar spine disability, as her statement is too general to provide evidence of a nexus to service, to include evidence of continuity of symptomatology.  

For all the above reasons, the Board concludes that the claim of entitlement to service connection for the left knee disability is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, such doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the lumbar spine disability, to include degenerative joint disease and degenerative disc disease, is denied.

Entitlement to service connection for the cervical spine disability, to include degenerative joint disease and degenerative disc disease with radiculopathy, is denied.

Entitlement to service connection for the left knee disability, to include left knee strain, is denied.


REMAND

The Board finds that the claim for service connection for a psychiatric disorder, to include PTSD and bipolar disorder, needs to be remanded for additional development, which is described below.  

The Veteran informed VA that she had been treated for psychiatric symptoms at a private facility and provided VA with permission to obtain the records.  In May 2012, VA requested the records from the private facility.  That same month, the private facility responded and noted that it was a managed care organization and did not provide direct care to clients nor generate medical records.  It attached a report showing a list of authorized services for the Veteran and told VA that it could contact the providers for copies of the records.  

In July 2012, VA wrote to the Veteran and relayed the information from the May 2012 letter stating, "They sent us a list of authorized services instead.  Therefore, it will be your responsibility to retrieve your records and mail them to us. . . .  At this point, it is your responsibility to see that the VA receives your information."

The basis for the remand is that the July 2012 misrepresented VA's duty to assist in this circumstance.  For example, under 38 C.F.R. § 3.159(c)(1), it states that VA will make reasonable efforts to obtain relevant records not in the custody of a federal department or agency, which generally consists of an initial request for the records.  It further states, "If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source...."  (Emphasis added.)  Thus, as VA was informed of other custodians who had relevant records, it was VA's duty to assist to offer the Veteran assistance with obtaining the records.  Instead, VA inaccurately informed the Veteran that it was her duty to obtain the records (without VA attempting to obtain them first).  The Board finds that this has prejudiced the Veteran, and that a remand is warranted to cure the error.

Additionally, in the August 2013 facsimile received from the Veteran, she stated she had undergone follow-up with behavioral health for PTSD.  These records were not part of her submission.  Thus, this means there are outstanding relevant VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Resend the Veteran the attachment to the May 2012 letter from Community Behavioral Health and ask her to provide VA with permission to obtain the private medical records from the custodians listed on the document (send her multiple copies of the VA Form 21-4142, Authorization and Consent to Release Information to VA).  Additionally, ask the Veteran the approximate date she began follow-up treatment with VA's behavioral health section for PTSD symptoms.

The AMC will then assist the Veteran in sending requests to these custodians for the records at least one time and if the records are not received, at least one follow-up request in compliance with 38 C.F.R. § 3.159(c)(1).

2.  Obtain VA treatment records from "behavioral health" pertaining to treatment for PTSD for the dates provided by the Veteran.   

3.  Thereafter, undertake any other development action that is deemed warranted, and re-adjudicate the claim for entitlement to service connection for a psychiatric disorder, to include PTSD and bipolar disorder.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


